Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of claims 1-15 with traverse of Invention in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the grounds that the Restriction Requirement has not demonstrated that it would be a serious burden on the Examiner to examine all claims.  This is not found persuasive because a prior art reference may disclose the Applicant's claimed structure, but may not disclose the same method as claimed by the Applicants. Therefore, a further search is needed and this is a serious search and/or examination burden if restriction were not required.  The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 3B and 3C have item numbers “2076” which the Examiner reasonably believes should be “207.”  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: paragraph [0044] recites “crush rib 213” which the Examiner reasonably believes should be “crush rib 223.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites:  “wherein at least one of the first and second housing parts comprises a crush rib; . . . wherein at least one of the first and second housing parts comprises a crush rib configured to hold the housing assembly in place on the base; . . . .”  
It is not clear whether the first instance of “a crush rib” refers to the same element as “a crush rib configured to hold the housing assembly in place on the base” or whether they are different elements.
The Examiner reasonably believes that both refer to the same element. 
In order to expedite prosecution, claim 12 is construed as: “
All claims that depend from claim 12 are rejected under 112 by virtue of their dependency from a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (JP2015008099A, “Kawai”).

Regarding claim 11, Kawai anticipates A thermistor sub-assembly, comprising (Fig. 3, page 2, middle; the connector 1 is a thermistor sub-assembly):
a housing assembly comprising (Fig. 3, page 2, middle; the holder 4 is a housing assembly comprising)
a) a first housing part and (Fig. 3, page 2, middle; the first holder 5)
b) a second housing part (Fig. 3, page 2, middle; the second holder 7); 
and a thermistor secured in place in the housing assembly (Fig. 3, page 2, middle; the thermistor 11 is secured in place in the holder 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Greenbaum (US 5,041,013, “Greenbaum”).

Regarding claim 1, Kawai discloses A housing assembly for holding a component, the component having leads, comprising (Fig. 3, page 2, middle; the holder 4 is a housing assembly for holding the thermistor 11 which is a component having leads):
a first housing part (Fig. 3, page 2, middle; the holder 4 comprises the first holder 5); 
and a second housing part (Fig. 3, page 2, middle; the holder 4 comprises the second holder 7);
the housing assembly configured to be mounted onto a base (Figs. 3, 5, page 2, middle, page 4, middle; the holder 4 is configured to be mounted onto the connector device 3 which is a base).
Kawai does not disclose wherein the second housing part comprises a deformable section, and wherein the first housing part comprises a crimp clearance region into which the deformable section may be displaced to secure the component leads such that the component is fixed in the housing.
Greenbaum discloses wherein the second housing part comprises a deformable section (Fig. 7, col. 3, line 65-col. 4, line 2; rib 21 is in an upper housing part which is a deformable section), 
and wherein the first housing part comprises a crimp clearance region into which the deformable section may be displaced to secure the component leads such that the component is fixed in the housing (Fig. 7, col. 3, line 65-col. 4, line 2; the portion of the lower housing part near item designation number 32 in Fig. 7 is a crimp clearance region into which the deformable section is displaced to secure and fix the component lead in the housing).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly with Greenbaum’s deformable section and crimp clearance region in order to assist in holding the component securely in the housing, as suggested by Greenbaum at col. 3, line 65-col. 4, line 2.

Regarding claim 3, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 1, above.
Kawai discloses one of the first or second housing parts comprises component lead channels (Figs. 8-9, page 4, middle and bottom; the second holder 7 comprises the recess 53 which is a lead channel), 
and wherein the other housing part comprises component lead ribs that mate with the lead channels when the first and second parts are assembled together (Figs. 8-9, page 4, middle and bottom; the first holder 5 comprises thermistor fixing ribs 27 which mate with the recess when the first and second holders 5 and 7 are assembled together).

Regarding claim 4, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 3, above.
Kawai discloses the first part comprises first partial lead guides, the second part comprises second partial lead guides (Figs. 8-9, page 4, middle and bottom; each of the first holder 5 and the second holder 7 comprises partial lead guides, which is the outermost portions of the recess 53 and wall portion 51), 
wherein upon assembly of the housing assembly the first partial lead guides mate with the second partial lead guides to form two fully formed lead guides for guiding component leads into the component lead channels (Figs. 8-9, page 4, middle and bottom; the recess 53 and wall portion 51 mate to form two fully formed lead guides for guiding the component leads into the component channels.).

Regarding claim 6, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 1, above.
Kawai discloses wherein the housing assembly is keyed so that it can only be installed on a chamber base in specific orientations (Figs. 3, 5, page 2, middle, page 4, middle; the holder 4 is keyed with a slot which slides over a protrusion on the connector device 3 which is a base so that it can only be installed in a specific orientation).

Regarding claim 7, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 6, above.
Kawai discloses the housing assembly has at least one flat side and one rounded side (Figs. 3, 5, page 2, middle, page 4, middle; the holder 4 has a flat side on the second holder 7 and a rounded side on the first holder 5).

Regarding claim 9, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 1, above.
Kawai discloses the housing assembly has a predetermined length to hold the component at a predetermined distance from the base (Fig. 3, page 2, middle; the holder 4 has a predetermined length for holding the thermistor 11 at a predetermined distance from the connector device 3).

Regarding claim 10, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 1, above.
Kawai discloses the component is a thermistor (Fig. 3, page 2, middle; the holder 4 is a housing assembly for holding the thermistor 11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Greenbaum as applied to claim 1, above, in view of Forwerck et al. (US 2018/0023981, “Forwerck”).

Regarding claim 2, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 1, above.
Kawai does not disclose at least one of the housing parts comprises a crush rib configured to retain the component to the base.
Forwerck discloses at least one of the housing parts comprises a crush rib configured to retain the component to the base (Fig. 6, [0012], [0015]; the housing assembly 12 comprises crush ribs 74).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum, with Forwerck’s crush ribs in order to provide a rigid mechanical connection between the housing components, as suggested by Forwerck at [0015].

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Greenbaum as applied to respective claims 3 and 1, above, in view of Keyser et al. (US 2009/0258543, “Keyser”).

Regarding claim 5, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 3, above.
Kawai does not disclose the component lead channels are configured to direct leads of the component to a printed circuit board.
Keyser discloses component lead channels are configured to direct leads of the component to a printed circuit board (Figs. 1-2, [0025]-[0026]; the pin ends 42 are lead channels configured to direct leads of a component to a printed circuit board 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum, with Keyser’s connector and contacts in order to accurately and precisely position the pin ends to engage openings in a printed circuit board or other connector, as suggested by Keyser at Abstract.

Regarding claim 8, Kawai discloses in view of Greenbaum discloses the claimed invention as applied to claim 1, above.
Kawai does not disclose at least one guide peg configured to be inserted into corresponding holes in a printed circuit board (PCB), the pegs further configured such that they extend beyond the component leads to protect the component leads from being damaged and help to align the component leads with corresponding thru-holes on the PCB.
Keyser discloses at least one guide peg configured to be inserted into corresponding holes in a printed circuit board (PCB) (Figs. 1-2, [0025]-[0026]; position pegs 50, 52 are guide pegs to be inserted into corresponding openings 58, 60 in a circuit board 28), 
the pegs further configured such that they extend beyond the component leads to protect the component leads from being damaged and help to align the component leads with corresponding thru-holes on the PCB (Figs. 1-2, [0025]-[0026]; position pegs 50, 52 extends beyond the pin ends 42 which protects the pin ends 42 from being damaged and help to align the pin ends 42 with corresponding openings 46 on the circuit board 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum, with Keyser’s connector and contacts in order to accurately and precisely position the pin ends to engage openings in a printed circuit board or other connector, as suggested by Keyser at Abstract.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Greenbaum, Forwerck, and Keyser.

Regarding claim 12, Kawai discloses A hazard detector, comprising (Fig. 3, page 1, bottom – page 2, top; the holder 4 can reliably measure the temperature rise caused by overcurrent energization, which is a hazard, by fixing a thermistor in close contact with the heat source):
a housing assembly comprising (Fig. 3, page 2, middle; the holder 4 is a housing assembly comprising):
a first housing part (Fig. 3, page 2, middle; the holder 4 comprises the first holder 5), 
and a second housing part (Fig. 3, page 2, middle; the holder 4 comprises the second holder 7),
a component having leads (Fig. 3, page 2, middle; the thermistor 11 is a component having leads),
a base, the component housing assembly configured to be mounted onto the base (Figs. 3, 5, page 2, middle, page 4, middle; the holder 4 is configured to be mounted onto the connector device 3 which is a base), 
and a detector cover (Figs. 3, 5, page 2, middle, page 4, middle; the main body portion 33 is a detector cover), 
the housing assembly having a predetermined length wherein when the housing assembly is mounted onto the base (Fig. 3, page 2, middle; the holder 4 has a predetermined length when it is mounted onto the connector device 3), 
the component is a predetermined distance from the base (Fig. 3, page 2, middle; the thermistor 11 is a predetermined distance from the connector device 3),
 the predetermined length sufficient for the component to protrude through a hole in the detector cover (Fig. 3, page 2, middle, page 4, middle; the predetermined length is sufficient for the thermistor 11 to protrude through a hole in the main body portion 33).
Kawai does not disclose (Examiner’s note:  see the 112 rejection above for the construction of this limitation) wherein the second housing part comprises a deformable section, and wherein the first housing part comprises a crimp clearance region into which the deformable section may be displaced to secure the component leads such that the component is fixed in the housing to form a component housing assembly; wherein at least one of the first and second housing parts comprises a crush rib configured to hold the housing assembly in place on the base; a printed circuit board (PCB) behind and proximate to the base, wherein the component housing assembly and the base are configured to direct the component leads through the base to predetermined thru-holes in the PCB.
Greenbaum discloses wherein the second housing part comprises a deformable section (Fig. 7, col. 3, line 65-col. 4, line 2; rib 21 is in an upper housing part which is a deformable section), 
and wherein the first housing part comprises a crimp clearance region into which the deformable section may be displaced to secure the component leads such that the component is fixed in the housing to form a component housing assembly (Fig. 7, col. 3, line 65-col. 4, line 2; the portion of the lower housing part near item designation number 32 in Fig. 7 is a crimp clearance region into which the deformable section is displaced to secure and fix the component lead in the housing to form a component housing assembly).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly with Greenbaum’s deformable section and crimp clearance region in order to assist in holding the component securely in the housing, as suggested by Greenbaum at col. 3, line 65-col. 4, line 2.
Forwerck discloses wherein at least one of the first and second housing parts comprises a crush rib configured to hold the housing assembly in place on the base (Fig. 6, [0012], [0015]; the housing assembly 12 comprises crush ribs 74 to hold the housing assembly in place on a base).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum, with Forwerck’s crush ribs in order to provide a rigid mechanical connection between the housing components, as suggested by Forwerck at [0015].
Keyser discloses a printed circuit board (PCB) behind and proximate to the base, wherein the component housing assembly and the base are configured to direct the component leads through the base to predetermined thru-holes in the PCB (Figs. 1-2, [0024]-[0026]; printed circuit board 28 is behind and is proximate to the bottom end 40 which is a base, the pin ends 42 are lead channels configured to direct leads of a component through the bottom end 40 to predetermined openings 46 in the printed circuit board 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum and Forwerck, with Keyser’s connector and contacts in order to accurately and precisely position the pin ends to engage openings in a printed circuit board or other connector, as suggested by Keyser at Abstract.

Regarding claim 13, Kawai in view of Greenbaum, Forwerck, and Keyser discloses the claimed invention as applied to claim 12, above.
Kawai does not disclose the component housing assembly further comprises at least one guide peg configured pass through corresponding holes in the base and corresponding holes in PCB, the pegs further configured such that they extend beyond the component leads to protect the component leads from being damaged and help to align the component leads with corresponding thru-holes on the PCB.
Keyser discloses at least one guide peg configured pass through corresponding holes in the base and corresponding holes in PCB (Figs. 1-2, [0025]-[0026]; position pegs 50, 52 are guide pegs to be inserted into corresponding openings 58, 60 in a circuit board 28), 
the pegs further configured such that they extend beyond the component leads to protect the component leads from being damaged and help to align the component leads with corresponding thru-holes on the PCB (Figs. 1-2, [0025]-[0026]; position pegs 50, 52 extends beyond the pin ends 42 which protects the pin ends 42 from being damaged and help to align the pin ends 42 with corresponding openings 46 on the circuit board 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum, Forwerck and Keyser, with Keyser’s connector and contacts in order to accurately and precisely position the pin ends to engage openings in a printed circuit board or other connector, as suggested by Keyser at Abstract.

Regarding claim 14, Kawai in view of Greenbaum, Forwerck, and Keyser discloses the claimed invention as applied to claim 12, above.
Kawai discloses the component is a thermistor (Fig. 3, page 2, middle; the holder 4 is a housing assembly for holding the thermistor 11).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai, Greenbaum, Forwerck, and Keyser in view of Katou et al. (US 2009/0243835, “Katou”).

Regarding claim 15, Kawai in view of Greenbaum, Forwerck, and Keyser discloses the claimed invention as applied to claim 12, above.
Kawai discloses the hazard detector is a heat detector (Fig. 3, page 1, bottom – page 2, top; the holder 4 can reliably measure the temperature rise caused by overcurrent energization, which is a hazard, by fixing a thermistor in close contact with the heat source).
Kawai does not disclose the hazard detector is a combination smoke and heat detector.
Katou discloses a combination smoke and heat detector (Title, a combination smoke and heat detector).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawai’s housing assembly, as modified by Greenbaum, Forwerck and Keyser, with Katou’s combination smoke and heat detector in order to provide a combination smoke and heat detection means for also detecting smoke in the air, as suggested by Katou at [0004].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847